Citation Nr: 1000289	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-06 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD) prior to June 24, 2008, 
and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Michael Wildhaber, Attorney


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from April 1968 to 
June 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In October 2008, the Board issued a decision which denied the 
Veteran's claim for an increased evaluation for PTSD.  
Thereafter, the Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 2009, the Court granted a Joint Motion for 
Remand, and remanded the claim for additional review and 
consideration by the Board.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As noted above, the Veteran's claim was remanded by the Court 
for further evidentiary development.  After reviewing the 
Joint Motion filed in this case, as well as reviewing the 
Veteran's claims folder, the Board finds there is a further 
duty to assist the Veteran with his claim herein.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Specifically, the Joint Motion indicates VA treatment records 
generated in 2008 had not been associated with the claims 
file prior to the Board's October 2008 decision.  While these 
records have since been associated with the claims folder, 
the Board notes the Veteran's representative indicated in a 
November 2009 statement that the Veteran "has continued 
receiving regular treatment for his service-connected PTSD at 
the Cincinnati VAMC."  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Thus, because the Board has identified possible 
outstanding VA records pertinent to the Veteran's current 
claim on appeal, VA must undertake efforts to acquire such 
documents as these records may be material to his claims; a 
reasonable effort should be made to obtain such records.  See 
38 U.S.C.A. § 5103A(b).

Furthermore, the September 2009 Joint Motion indicates there 
may have been an increase in the severity of the Veteran's 
service-connected PTSD since his last VA examination.  
Therefore, a new VA examination is warranted.  See VAOPGCPREC 
11-95 (1995) (a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Obtain any outstanding VA records for 
treatment for the Veteran's service-
connected PTSD.  Specifically, records 
related to the Veteran's treatment at 
the Cincinnati VAMC for the period as 
of September 10, 2009, must be 
associated with the claims file.  
Efforts to obtain these records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified and this should be documented 
for the record.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2) 
(2009).

2.	Schedule the Veteran for a VA 
psychiatric examination to determine 
the severity of his PTSD.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner 
for review, and the examination report 
should reflect that such review was 
completed.  The examiner should 
identify the nature, frequency, and 
severity of all current manifestations 
of PTSD.  The examination report should 
include a full psychiatric diagnostic 
assessment including a Global 
Assessment of Functioning (GAF) score 
on Axis V and an explanation of the 
significance of the current levels of 
psychological, social, and occupational 
functioning which support the score.  
The examiner should specifically 
comment on the impact of the Veteran's 
PTSD upon his social and industrial 
activities, including his 
employability.  The rationale for all 
opinions expressed must be provided.

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


